Pursuant to this court’s order of February 24, 1994, Wilfred L. Potter, Attorney Registration No. 0029121, was indefinitely suspended from the practice of law until he fully complied with the peremptory writ of mandamus issued by this, court on September 15, 1993 and the order issued by this court on February 2,1994. Upon consideration of respondent’s motion for order purging respondent of contempt, application for reinstatement, and requests for expedited hearing,
IT IS ORDERED by the court, effective March 16, 1994, that the motion for an order purging respondent of contempt be, and the same is hereby, granted, and the court finds that respondent has purged himself of contempt.
IT IS FURTHER ORDERED by the court that respondent, Wilfred L. Potter, be, and hereby is, reinstated to the practice of law in the state of Ohio.